                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

DONALD E. CLARK; and STACY L.
CLARK,

       Plaintiffs,

v.                                                        Case No. 6:18-cv-780-Orl-37LRH

ROCKHILL INSURANCE COMPANY,

      Defendant.
_____________________________________

                                          ORDER

       In this insurance coverage dispute, Defendant Rockhill Insurance Company

moves for summary judgment. (Doc. 104 (“Motion”).) Plaintiffs Donald E. Clark and

Stacy L. Clark responded. (Doc. 117.) On review, the Motion is denied.

                                   I.     BACKGROUND 1

       Plaintiffs operate and reside at the Sandman Motel (“Motel”) in Mims, Florida.

(Doc. 96-1, p. 120; Doc. 108-1, ¶¶ 2, 3.) Defendant insured the Motel from June 30, 2016 to

June 30, 2017. (Doc. 96-1, p. 120.) Around June 29, 2017, there was a water backup and

overflow at the Motel, resulting in water damage to Plaintiffs’ personal bedroom and two

guest rooms. (Doc. 108-1, ¶¶ 4, 5.) That same day, Plaintiffs reported a claim for this water




       1 The facts recited here may not be the “actual” facts of the case. See Davis v.
Williams, 451 F.3d 759, 763 (11th Cir. 2006). Rather, they reflect Plaintiffs’ “best case”—the
Court must consider the facts in the light most favorable to Plaintiffs as the nonmoving
party. See Robinson v. Arrugueta, 415 F.3d 1252, 1257 (11th Cir. 2005); see also Walker v. City
of Riviera Beach, 212 F. App’x 835, 837 (11th Cir. 2006).
                                             -1-
damage to Defendant, and Ashley Manning, Defendant’s employee, 2 called Plaintiffs to

discuss the claim. 3 (Id. ¶ 6; Doc. 100-1, ¶¶ 1, 6.) Ms. Manning and Plaintiffs disagree on

the content of this call. Ms. Manning says Plaintiffs told her “they had experienced a

number of issues from collapsed iron pipes causing water backups, which had been

ongoing for seven (7) to eight (8) months or probably closer to ten (10) months.” (Doc.

100-1, ¶ 6; see also Doc. 98-1, p. 21:10–16.) Plaintiff Donald Clark denies saying this to

either Ms. Manning or any representative of Defendant. (Doc. 108-1, ¶ 14.) Rather, during

the call, Mr. Clark acknowledged he had been experiencing plumbing issues at the Motel

in the previous seven or ten months, such as “slow drains, smells, and an occasional toilet

clog.” (Id. ¶ 15.) He alleges that these issues were not what caused the June 2017 water

damage. (Id.)

       After this call, Ms. Manning hired an independent adjuster to address Plaintiffs’

claim. (Doc. 98-1, p. 12:2–4.) Worley Claim Services sent John Prescod to inspect the claim

on July 7, 2017. (Id. at 31:7–10; Doc. 108-1, ¶ 10.) Mr. Clark showed Mr. Prescod the areas

where water came up, the damage, the drain system, and the corroded pipes. (Doc. 97-1,

pp. 20:13–21:11.) He told Mr. Prescod that he had “tried to clear the blocks, and repeatedly

over a period of time he’d tried to clear it and it persisted.” (Id. at 20:11–13.) Mr. Prescod

couldn’t determine the exact duration of Plaintiffs’ water backup issues but based on

what Mr. Clark said, he thought backups were an ongoing situation, maybe a year or two,



       2 Ms. Manning works for State Auto Insurance Company, but State Auto Insurance
Company owns Defendant Rockhill Insurance Company. (Doc. 100-1, ¶¶ 1, 4.)
       3 Although Manning identifies June 29, 2019 as the day she called Plaintiffs, the

timeline reveals the date was June 29, 2017. (See Doc. 100-1, ¶ 6.)
                                             -2-
at least longer than three weeks. (Id. at 39:4–40:5.) Following the inspection, Mr. Prescod

prepared a report with photographs for Defendant. (Id. at 8:1–4.)

       Defendant denied Plaintiffs’ claim on October 3, 2017. (Doc. 96-4, p. 198.)

According to the letter denying the claim, Plaintiffs’ policy “covers damage due to direct,

physical loss unless specifically excluded or limited” and Plaintiffs’ loss was “a

combination of collapsed cast iron pipes, corroded pipes, and blocked pipes that caused

water to back-up into the building over the course of numerous months.” (Id.) Defendant

stated this damage was “due to a combination of wear, tear, age, and deterioration and

lack of proper maintenance,” which is not covered by the policy. (Id.) The letter also

included a portion of Plaintiffs’ insurance policy which requires that the insured give

“prompt notice of the loss or damage.” (Id. at 199.)

       After their claim was denied, Plaintiffs sued Defendant in state court for breach of

contract, alleging that Defendant failed to pay for damages to the Motel under the

insurance policy. (Doc. 12.) Defendant removed the case here (Doc. 1) and moved for

summary judgment (Doc. 104). With Plaintiff’s response (Doc. 117), the Motion is ripe.

                                  II.    LEGAL STANDARDS

       Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and that [it] is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). As to issues for

which the movant would bear the burden of proof at trial, it must affirmatively show the

absence of a genuine issue of material fact and support its motion with credible evidence

demonstrating that no reasonable jury could find for the nonmoving party on all of the

                                              -3-
essential elements of its case. Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993)

(citing United States v. Four Parcels of Real Prop. in Greene & Tuscaloosa Ctys. in State of Ala.,

941 F.2d 1428, 1438 (11th Cir. 1991)).

       As to issues for which the nonmovant would bear the burden of proof at trial, the

movant has two options: (1) it may simply point out an absence of evidence to support

the nonmoving party’s case; or (2) it may provide “affirmative evidence demonstrating

that the nonmoving party will be unable to prove its case at trial.” Four Parcels, 941 F.2d

at 1438 (citing Celotex Corp., 477 U.S. at 331). “The burden then shifts to the non-moving

party, who must go beyond the pleadings, and present affirmative evidence to show that

a genuine issue of material fact exists.” Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006)

(citing Fitzpatrick, 2 F.3d at 1115–17).

       “A factual dispute is genuine ‘if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.’” Four Parcels, 941 F.2d at 1437 (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 251–52 (1986)). A court must view the

evidence and all reasonable inferences drawn from the evidence in the light most

favorable to the nonmovant, Battle v. Board of Regents for Georgia, 468 F.3d 755, 759 (11th

Cir. 2006), such that “when conflicts arise between the facts evidenced by the parties, [the

court] credit[s] the nonmoving party’s version,” Evans v. Stephens, 407 F.3d 1272, 1278

(11th Cir. 2005). However, the “court need not permit a case to go to a jury . . . when the

inferences that are drawn from the evidence, and upon which the non-movant relies, are

implausible.” Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 743 (11th Cir. 1996) (citations

and internal quotations omitted). “[M]ere conclusions and unsupported factual

                                               -4-
allegations are legally insufficient to defeat a summary judgment motion.” Ellis v.

England, 432 F.3d 1321, 1326 (11th Cir. 2005) (citation omitted). “When opposing parties

tell two different stories, one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that version of the facts for

purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380

(2007).

                                      III.   ANALYSIS

       Defendant argues it is entitled to summary judgment because: (1) Plaintiffs did not

provide prompt notice of their claim as the policy requires; and (2) Plaintiffs cannot rebut

the presumption of prejudice that arises from untimely notice. (Doc. 104.) Plaintiffs

respond: (1) these are factual issues that preclude summary judgment; (2) they did

provide prompt notice; and (3) even if they did not provide prompt notice, Defendant

was not prejudiced. (Doc. 117.) On review, the Court agrees with Plaintiffs that there are

factual issues precluding summary judgment.

       Under Florida law, “[t]he failure of an insured to give a timely notice of loss in

contravention of a policy provision is a legal basis for the denial of recovery under the

policy.” Ideal Mut. Ins. Co. v. Waldrep, 400 So. 2d 782, 785 (Fla. 3d DCA 1981). In some

instances, when the record is undisputed, notice can be deemed untimely as a matter of

law. See, e.g., Ideal Mut. Ins. Co. v. Waldrep, 400 So. 2d 782, 785–86 (Fla. 3d DCA 1981); 1500

Coral Towers Condo. Ass’n, Inc. v. Citizens Prop. Ins. Corp., 112 So. 3d 541, 543 (Fla. 3d DCA

2013). But prompt notice is typically a question of fact for the jury as it requires

determining reasonableness given the facts and circumstances. See Yacht Club on the

                                             -5-
Intracoastal Condo. Ass’n, Inc. v. Lexington Ins. Co., 599 F. App’x 875, 879 (11th Cir. 2015)4;

Hendry v. Grange Mut. Cas. Co., 372 F.2d 222, 226 (5th Cir. 1967). 5

       Defendant argues notice was untimely as a matter of law because there is no

dispute that Plaintiffs knew about the water backups at the Motel for at least seven to ten

months before informing Defendant. (Doc. 104, pp. 8–10.) Not so. Defendant bases its

untimely notice allegation on Mr. Clark’s phone call with Ms. Manning and Mr. Clark’s

conversation with Mr. Prescod during the inspection. (Id. at 2–4.) Ms. Manning said

Plaintiffs told her they had experienced issues causing water backups for seven to ten

months. (Doc. 100-1, ¶ 6.) And Mr. Prescod said Mr. Clark told him Plaintiffs had been

trying to clear “blocks” over time, but the “blocks” persisted. (Doc. 97-1, 20:11–13.) Yet

Mr. Clark explained these conversations were about other plumbing issues unrelated to

the June 2017 loss. (Doc. 108-1, ¶¶ 14, 15.) Further, Mr. Clark reported the June 2017 loss

as soon as it happened. (Id. ¶¶ 4, 6.) Defendant also points to Mr. Prescod’s inability to

determine when the loss occurred (Doc. 104, p. 3), but this uncertainty only further

emphasizes that untimely notice cannot be determined as a matter of law. (See Doc. 97-1,

39:4–40:5.) As there is a genuine dispute of fact regarding when Plaintiffs gave notice of

the damage at issue, Defendant is not entitled to summary judgment based on Plaintiff’s

failure to provide prompt notice. See Yacht Club, 599 F. App’x at 879 (explaining that



       4 While unpublished opinions are not binding precedent, they may be considered
as persuasive authority. See 11th Cir. R. 36-2; see also United States v. Almedina, 686 F.3d
1312, 1316 n.1 (11th Cir. 2012).
       5 The decisions of the former Fifth Circuit rendered before October 1, 1981 are

binding on this circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.1981)
(en banc).
                                             -6-
notice is a question for the court only when the facts are undisputed and different

inferences cannot reasonably be drawn from them).

       Even if Plaintiffs had waited seven to ten months before notifying Defendant about

the damage at issue, that would not, by itself, prove notice wasn’t prompt. Rather, “there

is no bright-line rule under Florida law setting forth a particular period of time beyond

which notice cannot be considered prompt.” Yacht Club, 599 F. App’x at 879 (internal

quotation marks and citation omitted). Although Defendant points to cases finding

delays shorter than ten months untimely (see Doc. 104, p. 10), the U.S. Court of Appeals

for the Eleventh Circuit explained notice can be considered “prompt” even after years

have passed. See Yacht Club, 599 F. App’x at 879. Thus, even if the Court assumes Plaintiffs

did not provide notice for seven to ten months, Defendant has not shown that delay is

unreasonable under the circumstances. (See Doc. 104, p. 9–10); see also Yacht Club, 599 F.

App’x at 879. Defendant’s conclusion that “[u]nder the facts and circumstances of this

case, the 7-10 month delay . . . is unreasonable” (see Doc. 104, p. 10), without more, is

insufficient to warrant summary judgment. See Vision I Homeowners Ass’n, Inc. v. Aspen

Specialty Ins. Co, 674 F. Supp. 2d 1333, 1338–39 (denying summary judgment on untimely

notice where there was no dispute when the insured gave notice but there were questions

of fact regarding the surrounding circumstances).

       Defendant also argues it should receive a presumption of prejudice from untimely

notice and Plaintiffs would be unable to overcome it. (Doc. 104, pp. 10–14.) A plaintiff’s

failure to provide prompt notice creates a presumption of prejudice to the insurer. Mount

Vernon Fire Ins. Co. v. Editorial Am., S.A., 374 So. 2d 1072, 1074 (Fla. 3d DCA 1979). But,

                                            -7-
the Court only reaches this presumption after it determines that notice was untimely. See

LoBello v. State Farm Fla. Ins. Co., 152 So. 3d 595, 599 (Fla. 2d DCA 2014). As there is a

genuine dispute of fact on whether Plaintiffs’ notice was prompt, the Court need not

address this argument. See id. So the Motion is denied. See Vision I Homeowners Ass’n, Inc.,

674 F. Supp. 2d at 1338–39; Bray & Gillespie IX, LLC v. Hartford Fire Ins. Co., No. 6:07-cv-

326-Orl-DAB, 2009 WL 1513400, at *7 (M.D. Fla. May 27, 2009).

                                   IV.    CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED that Defendant Rockhill

Insurance Company’s Motion for Summary Judgment (Doc. 104) is DENIED.

       DONE AND ORDERED in Chambers in Orlando, Florida, on October 25, 2019.




Copies to:
Counsel of Record




                                            -8-
